DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trenne et al. US 11,097,606.
Regarding claim 1, Trenne et al. US 11,097,606 discloses a chassis platform module for an electric vehicle (column 1, lines 27) comprising: a frame part (110) having a battery (200) mounted thereon; a first support part (120) extended from one side of the frame part in a longitudinal direction, and having a front wheel chassis module (160) mounted thereon; and a second support part (122) extended from the other side of the frame part in the longitudinal direction, and having a rear wheel chassis module (140) mounted thereon as show in Figure 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT reference WO 2019/178912 A1 in view of Trenne et al. US 11,097,606.
PCT reference WO 2019/178912 A1 discloses a chassis platform module (10) for an electric vehicle (see Abstract), comprising: a frame part (110) having a battery (20) mounted thereon; a first support part extended from one side of the frame part in a longitudinal direction, and a second support part extended from the other side of the frame part in the longitudinal direction (claim 1); and wherein the frame part comprises: a first frame (1152) facing one side of the battery in the longitudinal direction; a second frame (1151) facing the other side of the battery in the longitudinal direction; a first side support part (1153) configured to connect the first and second frames, and facing one side of the battery in a widthwise direction; and a second side support part (1154) configured to connect the first and second frames, and facing the other side of the battery in the widthwise direction (claim 2) as shown in Figure 3. 
However, PCT reference WO 2019/178912 A1 does not show the support part having a wheel chassis module. 
Trenne et al. US 11,097,606 teaches the support part (120 and 122) having a wheel chassis module (140 and 160) as shown in Figure 9.
It would have been obvious to one having ordinary skill in the art before the effective filing date to make the chassis platform module of PCT reference WO 2019/178912 A1 with wheel chassis module, as taught by Trenne et al. US 11,097,606, in order to provide a modular way to build a rolling chassis.
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The recitations of the specific features of a chassis platform module for an electric vehicle in claim 18 including especially the construction of a separation induction part (as shown in Figure 4 reference characters 70 and 74) installed on at least any one of the first and second side support parts, and configured to induce the battery to be separated in a direction opposite to the direction in which impact is applied is not taught nor is fairly suggested by the prior art of record. 	



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:	
WO 2017/109726 A1 discloses a vehicle as shown in Figure 12. 
CN 203427884 U discloses an electric vehicle as shown in Figure 1.
US 6,923,282 B2 discloses a vehicle as shown in Figure 22 see reference character 191. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612